Citation Nr: 1542842	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1959 to July 1961 and from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Houston, Texas, Regional Office of the Department of Veterans Affairs (VA).  
 
This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

In correspondence dated in April 2015, the Veteran raised a claim of entitlement to VA compensation for a psychiatric disability, claimed as depression, as secondary to his service-connected bilateral hearing loss and tinnitus.  As this matter has not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction.  The claim for service connection for a psychiatric disability is therefore referred to the AOJ for appropriate action.  

For the reasons discussed below, this appeal is REMANDED to the RO/AOJ.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The RO issued a decision in January 2009 that, inter alia, denied the Veteran's claim for a compensable evaluation for his service-connected bilateral hearing loss.  He perfected his appeal by submitting a VA Form 9 in May 2010.  At that time, he made no indication as to whether or not he wished to present oral testimony and argument to the Board.  His appeal was then certified to the Board in September 2014.  The Veteran subsequently submitted a second VA Form 9 in April 2015 wherein he expressed his desire to appear before the Board via videoconference technology.  The Veteran was provided notice of the certification of his appeal in June 2015.  

Once an appeal is certified to the Board, an appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that the appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for, in pertinent part, a personal hearing.... 38 C.F.R. § 30.1304(a) (2015).  The April 2015 VA Form 9 was filed/executed more than 90 days after the appeal was certified to the Board.  His request for a Board hearing was thereby untimely.

Following the expiration of the period described in 38 C.F.R. § 30.1304(a), the Board generally cannot accept, in pertinent part, a request for a hearing unless an appellant demonstrates on motion that there was good cause for delay.  38 C.F.R. 
§ 20.1304(b)(1).  Examples of good cause include, but are not limited to, illness of the appellant or the representative, which precluded action during the period; death of an individual representative; withdrawal of an individual representative; or the discovery of evidence that was not available prior to the expiration of the period.  Id.  The regulation also provides more examples of "good cause".

The Board has considered the Veteran's late request for a Board hearing.  Although his request was received well after the date of certification of his appeal, the Board observes that this matter has been pending since 2009.  There is also an increasing sense of frustration in the tone of the Veteran's written correspondence during the ensuing wait, such that it is apparent that he feels it would better serve his case to personally present testimony and arguments in support of the merits of his claim at a live hearing before a Veterans Law Judge assigned to his appeal.  Moreover, and of significant import, the June 2015 letter told him that he had 90-days from the date of the letter or until the Board made a decision on his appeal to submit additional argument.  Such suggests that the window for requesting a personal hearing remained open.   Taken together, the appellant has shown good cause to honor his request for a videoconference hearing.  
 
In view of the foregoing discussion, this case should be remanded to the RO/AOJ so that the Veteran may be scheduled for the requested videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, D.C.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO/AOJ should schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, D.C.  Thereafter, the RO/AOJ should notify the Veteran and his representative of the date, time, and location of the hearing.  All actions taken in this regard must be carefully documented and made a part of the record in the Veteran's claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

